Citation Nr: 9921794	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi. 


REMAND

During a hearing at the RO in November 1996, it was reported 
that the appellant was revoking the Power of Attorney in 
favor of the Disabled Americans.  In response to a letter 
from the RO, in December 1996 she executed a Power of 
Attorney form, VA Form 21-22.  

At that time she listed both the Disabled American Veterans 
and the Veterans of Foreign Wars of the United States.  She 
also identified the specific chapter and post, respectively.  
The appellant may be represented by only one service 
organization.  

In order to ensure her right of due process, the case is 
REMANDED for the following actions:

1.  The RO should furnish the appellant 
VA Form 21-22 and inform her of the legal 
requirement regarding the appointment of 
a service organization as her 
representative.  The RO should also offer 
the appellant any assistance she might 
need regarding this matter.  She should 
also be informed that she has the 
opportunity to submit additional evidence 
and arguments in support of her claim. 

2.  If a VA Form 21-22 is executed by the 
appellant, the RO is to ensure that the 
form has been properly competed.

3.  Thereafter, the RO should ensure that 
the representative appointed by the 
appellant has had the opportunity to 
review the veteran's claims folder and 
make a presentation on behalf of the 
appellant.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, all appropriate procedural 
actions should be followed.  The case should then be returned 
to the Board for further appellate consideration.  The 
purpose of this Remand is to ensure the appellant's right of 
due process and the Board implies no conclusion, either legal 
or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










